UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2277



DAVID A. RICHARDSON,

                                           Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.


Appeal from the United States Tax Court.   (Tax Ct. No. 97-12718)


Submitted:   February 24, 2005             Decided:    March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Richardson, Appellant Pro Se. David I. Pincus, Francesca
Ugolini Tamami, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David A. Richardson appeals from the tax court’s orders:

(1) denying his motion for leave to file a motion to vacate the tax

court’s   prior   order   resolving   a    dispute   with   respect    to

Richardson’s federal income tax for the 1989 to 1994 tax years, and

(2) denying his motion for reconsideration of that denial.            Our

review of the record and the tax court’s orders discloses no abuse

of discretion and no reversible error.      Accordingly, we affirm for

the reasons stated by the tax court.      Richardson v. Comm’r, No. 97-

12718 (U.S. Tax Ct. July 6 & July 27, 2004).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 2 -